WALDEN, Judge.
We have examined the recall affidavits with care with regard to the requirement of the City Charter, the statutes, and the case law of this state. We find that the trial court did not err in determining them insufficient and entering the injunction here appealed. Richard v. Tomlinson, Fla.1951, 49 So.2d 798; Joyner v. Shuman, Fla.App. 1959, 116 So.2d 472; Tolar v. Johns, Fla.App. 1962, 147 So.2d 196.
No reversible error or departure from the essential requirements having been made to appear, the judgment is
Affirmed.
REED, C. J., and CROSS, J., concur.